El Juez PbesideNte Se. HeeNÁNdez,
emitió la opinión del tribunal.
Se trata de recurso de apelación interpuesto por José Fer-nández conocido por Fernández Martínez, demandado,, contra sentencia que en grado de apelación y mediante celebra-ción de nuevo juicio dictó la Corte de Distrito de Humacao en 29 de mayo de 1914 condenándole a satisfacer a Emiliano Cintrón, demandante, la suma de $366 con las costas de la acción.
Alégase en la demanda, su fecha Io. de noviembre de 1913, que con fecha 2 de agosto del mismo año el demandante' faci-litó en calidad de préstamo al demandado la suma de.$362 a devolver en 30 de octubre también de 1913, y que habiendo vencido la deuda el demandante requirió de pago al deman-dado quien se negó a efectuarlo, estando por tanto insoluta aquella.
El demandado.negó todos y cada uno de los hechos con-signados en la demanda, y celebrado el juicio y practicada la prueba del demandante, el demandado presentó una moción de non suit que fué desestimada en cuyo estado el deman-dado, deseando sostener en apelación ante esta Corte Suprema la insuficiencia de la evidencia, según así lo manifestó, se abs-tuvo de presentar pruebas a fin de que la corte dictara sen-tencia como así lo hizo pronunciando la apelada de que se deja hecho mérito.
*485Alega la representación de la parte apelante como moti-vos del recurso los siguientes:
Primero. Que la corte cometió- error al declarar sin lugar la moción de sobreseimiento que al terminarse la prueba del demandante presentó el demandado fundado en la insuficien-cia de dicha prueba, citando como infringidos el artículo 1247 del Código Civil tal como fué enmendado por Ley de 7 de marzo de 1912, en relación con el artículo 162 de la Ley dé Evidencia. Segundo. Que la corte infringió el artículo 51 del Código de Comercio al dar como probado el préstamo de que se trata mediante las declaraciones de testigos. Tercero. Que la corte cometió error al no permitir que se hiciera al testigo Emiliano Cintrón la siguiente pregunta: ¿No es cierto que Ud. hizo ese negocio con otro señor que era socio de Beni-tez? Cuarto. Que la corte cometió error al no permitir que se hiciera al testigo Luis Toro Pérez la siguiente pregunta: ¿Ud. sabe de qué eran esos 162 pesos?
Examinemos esos errores por el mismo orden en que han sido- expuestos.
Primer error. — El artículo 1247 del Código Civil, después' de establecer que ciertos actos y contratos que enumera debe-rán constar en documento público, estatuye que también debe-rán hacerse constar por escrito, aunque sea privado, los de-más contratos en que la cuantía de las prestaciones de uno o de los dos contratantes exceda de $300.
La enmienda hecha a dicho artículo por la Ley No. 65 de marzo 7, 1912, no altera el precepto transcrito, pues esa enmienda se refiere a los contratos otorgados con interven-ción de mandatario. No cabe interpretar el artículo 1247 en el sentido de que no habiéndose hecho constar por escrito, no obstante su cuantía, el préstamo de que se trata, no es posible admitir se pruebe por medio de evidencia testifical.
Ciertamente que en el presente caso no se hizo constar por- escrito el préstamo, pero no por ello hemos de llegar a la conclusión a que llega la parte apelante, pues la prueba testifical fué admitida sin objeción alguna, y ni en el Código *486Civil ni en la Ley de Evidencia encontramos precepto alguno que haga necesaria la evidencia por escrito para la validez y prueba del contrato de préstamo.
Los artículos 103 y 104 de la Ley de Evidencia no son apli-cables al presente caso por cuanto el artículo 1247 del Código Civil debe interpretarse en armonía con lo que previenen los 1221 y 1225. Según el artículo 1221 el contrato existe desde que una o varias personas consienten en obligarse res-pecto de otra u otras a dar alguna cosa o' prestar algún ser-vicio y según el artículo 1225 los contratos se perfeccionan por el mero consentimiento, y desde entonces obligan no sólo al cumplimiento de lo expresamente pactado, sino también a todas las coñsecuencias que según su naturaleza sean con-formes a la buena fe, al uso y a la ley.
El contrato de préstamo entre demandante y demandado tuvo existencia y se perfeccionó desde que ambas partes con-sintieron en el mismo, y por tanto desde que el demandado recibió del demandante el dinero que le fué prestado, quedó obligado a su devolución en el tiempo convenido.
Y no es necesario que para la exigencia de tal obligación sea indispensable prueba escrita, pues según el artículo 1245 “los contratos serán obligatorios cualquiera que sea la forma en que se hayan celebrado siempre que en ellos concurran las condiciones esenciales para su validez,” estableciendo el artículo • siguiente o sea el 1246 que si la ley exigiere el otor-gamiento de escritura u otra forma especial para hacer efec-tivas las obligaciones propias de un contrato, los contra-, tantes podrán compelerse recíprocamente a llenar aquella forma desde que hubiese intervenido el consentimiento y de-más requisitos necesarios para su validez.
Es de notar que esos artículos 1245 y 1246, y el 1247, inte-gran el Capítulo III del Título II del Libro IV del Código Civil, cuyo capítulo lleva por epígrafe “De la eficacia de los contratos.”
“De la Validez, a virtud de la concurrencia de las condi-ciones esenciales,” dice el Tribunal Supremo de España en *487sentencia de 4 de julio de 1899, “y no de las formas extrín-secas requeridas por la ley para otros distintos efectos, de-pende exclusivamente la eficacia de los contratos entre las partes contratantes, las cuales, por tanto, pueden recíproca-mente exigirse el cumplimiento de las obligaciones pactadas. El artículo 1279 del propio Código (1246 del Código Civil Revisado) confirma esa regla de derecho; porque previendo el caso de que la ley exigiera el otorgamiento de escritura u otra forma especial para que las obligaciones contraídas puedan hacerse efectivas en todo caso por aquel a cuyo favor se hubieren establecido, no subordina la eficacia del contrato a la concurrencia de esa forma extrínseca; y parte, por el contrario, de su validez para declarar que en tal caso los contrayentes, aparte de las obligaciones páctadas, se hallan obligados a llenar esa forma o solemnidad externa, lo cual no permite sostener que sea lícito al obligado contrariar con sus actos las obligaciones contraídas, ni siquiera que el ejer-cicio de la acción para llenar las formas haya de preceder al de la derivada del contrato.”
El mismo tribunal en sentencia de 19 de octubre de 1901, sostiene la doctrina establecida en la de 4 de julio de 1899, expresándose en los siguientes términos:
“El artículo 1280 (1247 del Código Civil Revisado), se limita a enumerar los actos y contratos que deben hacerse constar en docu-mento público o privado, y el 1279 (1246 del Código Civil Revisado), lejos de subordinar la eficacia del contrato para las partes contra-tantes a la concurrencia de forma alguna extrínseca determinada, le reconoce plena eficacia en el mero hecho de otorgar a los mismos contrayentes acción adecuada para compelerse al otorgamiento de escritura u otra forma especial, cuando tales formas sean precisas para que el contrato produzca la plenitud de los efectos que, dado su objeto, esté llamado a producir, lo cual, en sustancia, equivale a establecer como condición implícita -de todo contrato la de llenar esa forma, aunque a ello no se hubieren expresamente obligado los contratantes, y no a subordinar el ejercicio de la acción principal sobre cumplimiento de lo pactado al ejercicio de la acción secunda-ria sobre la forma, subordinación que no tendría razón de ser, siendo, *488como es uno mismo, el título generador de ambas acciones, o sea la existencia de un contrato válido, y uno mismo su objeto, o sea el cum-plimiento del contrato mismo.”
Y por último, el propio tribunal en sentencia de 18 de junio de 1902 dice:
“La eficacia de los contratos no depende de sus formas extrín- , secas, sino de la concurrencia de las circunstancias necesarias para su validez, siendo obligatorios, cualquiera que sea la forma de su cele-bración, sin que su constancia por documento público o privado que para algunos exige la ley, sea requisito esencial para su subsistencia, sino medio coercitivo concedido a los contratantes para compelerse recíprocamente a llenar aquella forma.”
Nos parece aceptable la doctrina establecida por el sabio tribunal español en las sentencias a que acabamos de hacer referencia, y ya citamos la última de 18 de junio de 1902 al resolver el caso de Vázquez v. Medina, 17 D. P. R., 105.
El empleo del medio coercitivo a que se refiere la sen-tencia del Tribunal Supremo de España de 18 de junio de 1902 puede ser necesario para la garantía del derecho nacido del contrato meramente verbal, como sucede, por ejemplo en un contrato de compraventa de bien inmueble, que no puede ser inscrito en el registro de la propiedad sin elevarse antes a escritura pública, y cuya omisión de inscripción puede dar lugar a que el comprador pierda su derecho de propiedad en competencia con otro comprador que posteriormente haya ad-quirido la, misma cosa por escritura pública, inscribiendo ésta en el registro. También el empleo de ese medio coercitivo puede ser conveniente para hacer constar por escrito, aun-que sea privado, un contrato cuyo cumplimiento no pueda exigirse desde luego y cuya prueba por medio de testigos, pueda hacerse difícil si no imposible en lejano tiempo. .Pero no cabe sostener que el ejercicio de la acción para llenar •las formas haya de preceder al de la derivada del contrato.
Aun más, opinamos con el ilustrado comentarista Sr. Man-tesa que hay una diferencia evidente entre la necesidad de la- escritura pública y del documento privado, y es que mien-*489tras aquélla puede ser necesaria aun después de reconocido el contrato verbal por una sentencia, el segundo, después de ésta, que supone mayor autenticidad y efectos legales, no tiene apenas objeto. .
En el presente caso se ba comprobado suficientemente por medio de testigos la existencia del contrato de préstamo. No cabe negar su eficacia por no haberse becbo constar en escrito, aunque éste fuera privado, y boy carecería de objeto la acción para que se llevara a cabo esa formalidad externa, uparte de que la sentencia que así lo ordenara reconocería ipso facto la existencia del contrato y tendría más fuerza' legal para demostrar esa existencia que el mismo documento escrito que en cumplimiento de ella se extendiera por el deu-dor reconociendo la obligación.
La corte no cometió error al declarar sin lugar la moción de sobreseimiento.
Segundo error— Tampoco infringió la corte el artículo 51 del Código de Comercio.
Dicbo artículo previene que la declaración de. testigos no será por sí sola bastante para probar la existencia de un con-trato, cuya cuantía exceda de 1,500 pesetas, a no concurrir con alguna otra prueba.
En el presente caso se trata de un contrato de préstamo y el préstamo según el artículo 311 del código citado se repu-tará mercantil cuando concurran .las circunstancias siguien-tes : Ia. Si alguno de los contratantes fuere comerciante. 2a. Si las cosas prestadas se destinaren a actos de comercio.
No aparece que ninguna de esas circunstancias concurra en el préstamo de que se trata. El demandante 'no afirma en su demanda que el demandado sea comerciante. Tam-poco éste lo alega en su contestación, y aunque el mismo de-mandante Emiliano Ointrón declara que Fernández era un .dependiente de comercio, y el testigo Luis Toro Pérez, que ba visto empleado a Fernández en la casa de Méndez, esos testimonios podrían ser bastantes para estimar justificado su carácter de dependiente de una casa de comercio, pero *490no el de comerciante1 • que entraña'el concepto de ejercicio habitual del comercio1 según el artículo Io. del Código de Co-mercio. Tampoco consta que la suma prestada por el de-mandante al demandado fuera destinada a actos de comer-cio, pues precisamente según las pruebas, esa suma fué pe-dida por Fernández a Cintrón en calidad de préstamo para establecerse en el comercio y no hay prueba de que le diera tal inversión.
Como no se trata de un préstamo mercantil, no es ati-nente la infracción legal apuntada, y huelga discutirla.
Tercer error. — Resulta de la exposición del caso que des-pués de haber declarado Emiliano Cintrón que de los $366 que prestó a José Fernández $162 le habían sido entregados por el Marshal de la Corte Municipal de Yabucoa con motivo de una reclamación hecha a Benitez y Vázquez y que el nego-cio del préstamo fué concertado con Fernández, se hizo a Cintrón por el abogado del demandado la siguiente pregunta: “¿No es cierto que hizo Ud. ese negocio con otro señor que. era socio de Benitez?” Dicha pregunta fue declarada sin lugar, tomando excepción el demandado.
Opinamos que aunque esa pregunta pudo ser admitida, el juez no abusó de su discreción al negarla, toda vez que ya Cintrón había declarado categóricamente haber hecho el nego-cio con Fernández, pero de todos modos la negativa no causó perjuicio al demandado, pues si éste quería probar que Cin-trón había hecho el negocio con otro señor que era socio de Benitez, pudo traer ese testigo al juicio para contradecir el testimonio de Cintrón y librarse de responsabilidad con éste.
Cuarto error. — También muestra la exposición del caso •que .al declarar el testigo Luis Toro Pérez, después de haber manifestado que el Márshal de. la Corte Municipal de Yabu-coa entregó a Cintrón los $162 de que se deja hecho mérito, el abogado del 'demandado hizo al testigo la siguiente pre-gunta: “¿Ud. sabe de qué eran-esos 162 pesos?” El juez desestimó esta pregunta, tomando excepción el demandado.
*491La corte no cometió error en sn resolución, pnes no era Toro Pérez el llamado a declarar sobre la procedencia de ese dinero sino el mismo Cintrón quien babía ya explicado dicba procedencia. De todos modos la contestación que a dicba pregunta hubiera dado el testigo no era de influencia en el resultado del pleito.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada..

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutcbison.